— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 23, 1990, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*583There is no merit to the defendant’s contention that the court improperly threatened to impose the maximum sentence if he chose to go to trial. A review of the record reveals that the court’s challenged statement, made over a month before the actual plea allocution, was not a threat but merely advice that the defendant should listen to his attorney and his family in trying to decide whether to plead guilty, as opposed to listening to his fellow inmates. The court apprised the defendant of his rights and the defendant’s plea was knowing, voluntary and intelligent (see generally, People v Harris, 61 NY2d 9). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.